DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-46 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan Edward Chacon et al. U.S. Patent Publication 2013/0247302 A1 (Chacon).
Regarding claim 44, Chacon discloses a method of assembling a lounge chair comprising a mattress with an outer covering and a mechanism to facilitate adjustment of the lounge chair, the mechanism guiding movement of a backrest portion, a seat portion, and a leg portion of the lounge chair, the mechanism being adaptable based on a property of the mattress selected for the lounge chair, said property of the mattress selected from the group comprising a material type of the outer converting, a thickness of the mattress and a firmness of the mattress, the method comprising: adapting the mechanism based on the property of the mattress; and assembling the lounge chair using the mechanism adapted based on the property of the mattress wherein the mechanism is adaptable to produce a desired bending behavior of the mattress based on said mattress property, to reduce wrinkling of the outer covering when adjusting the lounge chair ([0057-0059]; [0073], Element 28 with Element 38).  
Regarding claims 45 and 46, Chacon discloses the method wherein the material type of the outer covering has a resilience and pliability for accommodating repeated bending and flattening of the mattress ([0058-0059] fabrics).    
Regarding claims 48, Chacon discloses the method comprising: receiving a component of the mechanism, a parameter of the component having: a first parameter value when the property of the mattress has a first property value; and a second parameter value different from the first parameter value when the property of the mattress has a second property value different from the first property value; and assembling the lounge chair using the component (Figure 3-4; [0056-0059], [0073], Element 28 with Element 38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of David W. Hornback et al. U.S. Patent 8,806,682 B2 (Hornback).
Regarding claims 49-52, Chacon discloses the method having the component of the mechanism and parameter ([0056-0059]).  Chacon does not directly disclose the mechanism to be curved rail and parameter to be the curvature of the rail.  Hornback discloses a method wherein the component of the mechanism is a curved rail and the parameter is a curvature of the curved rail; wherein adapting the mechanism comprises adjusting a bend radius of the mattress; wherein adapting the mechanism comprises adjusting a location of a 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Chacon as taught by Hornback to include Hornback’s component and parameter to be the curved rail and curvature of the curved rail.  Such a modification would provide a means to facilitate the operation of the method.  
Regarding claim 53, Chacon in view of Hornback discloses the method comprising: raising the position of the neutral axis when the property of the mattress is indicative of a first resilience; and lowering the position of the neutral axis when the property of the mattress is indicative of a second resilience higher than the first resilience (Element 28 with Element 38, [0073], Chacon; Element 44, Hornback).  

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that Chacon does not disclose or suggest “adapting the mechanism based on the property of the mattress” or “adaptable to produce a desired bending behavior of the mattress based on said mattress property.”
	Chacon discloses the mechanism to respond to various parameters of the properties regarding the mattress including thickness ([0073]).  It would also be an obvious modification as taught in Chacon to provide a mechanism that operates in communication with the material properties of the mattress.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHIN H KIM/Primary Examiner, Art Unit 3636